Citation Nr: 0518122	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to 
include secondary service connection as a result of a 
service-connected disability.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In this decision, the RO denied 
entitlement to service connection for hypertension.  The 
veteran had previously been represented by an accredited 
veterans organization; however, this organization has 
subsequently withdrawn its representation of the veteran.

In January and September 2004, the Board remanded this claim 
for development of the evidence.  The case has now returned 
for appellate consideration.  By letter of May 2005, the 
Board requested the veteran to clarify whether he wished to 
appear at a personal hearing.  He was informed that if he 
failed to respond in 30 days, the Board would assume that he 
did not wish to appear at a hearing and would proceed with 
adjudication of his claim.  The veteran has failed to respond 
to this request.


FINDINGS OF FACT

1.  The veteran was notified of the need for VA examinations 
in the Board's remand of January 2004 and by letter of April 
2004.

2.  The veteran failed to report for his scheduled VA 
examination.


CONCLUSION OF LAW

Entitlement to service connection for hypertension, to 
include secondary service connection as a result of a 
service-connected disability, is denied.  38 C.F.R. § 3.655 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its remand of early January 2004, the Board notified the 
veteran of the need for a VA compensation examination in 
order to provide the requisite medical evidence for an 
equitable determination on his current claim.  He was 
scheduled for his VA compensation examination in late January 
2004, but failed to report for this examination.  He was 
notified by letter of April 2004 (sent to his last reported 
address in a statement he submitted in March 2004) that he 
had failed to report for a scheduled examination and was 
requested to reschedule this examination.  The veteran has 
failed to respond to this request.  He was informed of the 
provisions of 38 C.F.R. § 3.655 (2002) and its potential 
adverse effect on his current claim in the Board's remand of 
January 2004.

According to 38 C.F.R. § 3.655(a), (b) (2002), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.

Although an original compensation claim is to be based on the 
record, the term original claim is clearly defined in 
regulation.  Original claim. An initial formal application in 
a form prescribed by the Secretary.  38 C.F.R. § 3.160.  This 
claim on appeal was not his original claim for compensation 
within the meaning of section 3.160.  An original claim for 
compensation must clearly be distinguished from subsequent 
claims for service connection for different disabilities.  
Otherwise, 38 C.F.R. § 3.160 and the terms compensation 
versus service-connection have no meaning.

The veteran has failed to provide any reasons, let alone 
those that could be found of good cause, for his failure to 
report for VA examination.  Under the circumstances, his 
claim on appeal must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to service connection for hypertension, to 
include secondary service connection as a result of a 
service-connected disability, is denied.

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


